Opinion by
Oliver, C. J.
In accordance with stipulation of counsel that the items marked “A” consist of goatskins similar in all material respects to those the subject of United States v. Winograd Bros., Inc. (32 C. C. P. A. 153, C. A. D. 302), and that the items marked “B” consist of kidskin plates the same as those involved in Kung Chen Fur Corpn. v. United States (29 Cust. Ct. 266, C. D. 1480), the claim for free entry under paragraph 1681 was sustained.
Ford, J., concurred.
Mollison, J., dissented for the reasons set forth in his dissenting opinion in C. D. 1480, supra, only so far as the items marked “B” are concerned.